UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6045


EDWARD L. WATSON,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00651-AJT-TRJ)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward L. Watson, Appellant Pro Se.    Alice Theresa Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward    L.    Watson    appeals      from     the   district    court’s

order denying his Motion for Scientific Analysis of Untested

Evidence filed in the course of his 28 U.S.C. § 2254 (2006)

proceeding.      Because the district court has not yet ruled on the

remaining claims in Watson’s habeas petition, we dismiss the

appeal as interlocutory.               This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                 The order Watson seeks to appeal

is   neither    a   final     order    nor    an    appealable      interlocutory     or

collateral order.            Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions       are      adequately       presented    in   the

materials      before    the    court    and       argument    would    not     aid   the

decisional process.

                                                                              DISMISSED




                                             2